NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 04/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 6-7 have been cancelled.
Claims 1-5 are currently pending and considered below.

	REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a foot rehabilitation device in combination with all of the structural and functional limitations, and further comprising a main body comprising a main surface, an elevated side, and a tapered side, a reinforcement body disposed within at least a portion of an interior of the main body, a plurality of foot markers on the main surface, a plurality of fasteners, and a plurality of foot receiving bodies removably connected to at least a portion of the main surface to adjust at least one of a height and a pitch of at least one foot thereupon, each of the plurality of foot receiving bodies comprising a block, a plurality of textured surfaces linearly disposed in a column arrangement on at least a portion of a top surface of the block, and a base rod disposed on at least a portion of a base of the block to facilitate movement of the block in a first direction or a second direction about the base rod.
The closest prior arts of record to Kole et al. (US Patent No. 8360940), Chapman et al. (US Patent No. 11207558), and Repking (US Publication No. 20040023764) each teach a foot rehabilitation device comprising various aspects of the claimed invention, but none of the prior art alone or in combination teach a plurality of foot receiving bodies each comprising a block, a plurality of textured surfaces, or a base rod in the configuration as claimed.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784